Citation Nr: 1801426	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as due to the Veteran's service connected right knee replacement.  

2.  Entitlement to service connection for a left hip disorder, to include as due to the Veteran's service connected right knee replacement.  

3.  Entitlement to service connection for a left knee disorder, to include as due to the Veteran's service connected right knee replacement.  

4.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a head injury.  

5.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

6.  Entitlement to a disability rating in excess of 30 percent from November 9, 2010 to April 21, 2015 and in excess of 60 percent thereafter for a right knee replacement.  

7.  Entitlement to an effective date earlier than February 26, 2014 for radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to April 1961.  These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, May 2011, October 2013, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

These matters were initially before the Board in February 2017.  At that time, only the claims of entitlement to service connection for a left knee disorder and to an increased rating for the right knee were properly appealed to the Board.  These claims were remanded to afford the Veteran an opportunity to present testimony before a Veterans Law Judge.  The Board assumed jurisdiction over the remaining five issues for the limited purpose of remanding the claims for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In July 2017, the Veteran testified before the undersigned Veterans Law Judge for all issues other than the claims of entitlement to an increased rating and earlier effective date for the award of service connection for radiculopathy of the left lower extremity, as those appeals had not yet been perfected.  

In July 2017, the Veteran perfected his appeal as to the evaluation assigned for his service-connected left lower extremity radiculopathy and the effective date assigned for the award of service connection for that condition.  On his substantive appeal, the Veteran requested a Board hearing by live videoconference.  In an October 2017 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw all his claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for right and left hip disorders, a left knee disorder, entitlement to compensation under 38 U.S.C. § 1151 for a head injury, entitlement to increased ratings for a right knee disability and left lower extremity radiculopathy, and entitlement to an effective date earlier than February 26, 2014, for the award of service connection for left lower extremity radiculopathy, have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In October 2017, prior to the promulgation of a decision in the appeal, VA received a written statement from the Veteran via his representative that he was satisfied with his current level of compensation and wished to withdraw all issues on appeal.  This statement unambiguously expresses an intent to withdraw the claims of entitlement to service connection for right and left hip disabilities, a left knee disability, entitlement to compensation under 38 U.S.C. § 1151 for a head injury, entitlement to increased ratings for a right knee disability and left lower extremity radiculopathy, and entitlement to an effective date earlier than February 26, 2014, for the award of service connection for left lower extremity radiculopathy.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and the appeal is dismissed.


ORDER

The claim of entitlement to service connection for a right hip disorder is dismissed.  

The claim of entitlement to service connection for a left hip disorder is dismissed.  

The claim of entitlement to service connection for a left knee disorder is dismissed.  

The claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a head injury is dismissed.  

The claim of entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is dismissed.  

The claim of entitlement to a disability rating in excess of 30 percent from November 9, 2010 to April 21, 2015 and in excess of 60 percent thereafter for a right knee replacement is dismissed.  

The claim of entitlement to an effective date earlier than February 26, 2014 for radiculopathy of the left lower extremity is dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


